DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 10, 13 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Olivarez (US 2014/0281735).

As to claim 1, Olivarez disclose a processing device comprising: 
an execution pipeline that includes a plurality of execution stages coupled to sequentially process an instruction (¶0016, lines 11-14); and 
execution pipeline control logic coupled to the execution pipeline and configured to couple to a debug system, wherein the execution pipeline control logic is configured to exchange a set of signals with the debug system that indicate when processing of the instruction is propagated between the plurality of execution stages (¶0028).

As to claim 4, Olivarez disclose the processing device of claim 1 further comprising the debug system, wherein the debug system includes: a debug pipeline that includes a plurality of debug stages coupled to sequentially exchange debug information associated with the instruction, wherein the plurality of debug stages includes a debug stage for each execution stage of the plurality of execution stages; and debug pipeline control logic coupled to the debug pipeline and to the execution pipeline and configured to, based on the set of signals, control the exchange of the debug information along the plurality of debug stages such that the debug information is propagated to a given debug stage of the plurality of debug stages based on the instruction being propagated to a corresponding execution stage of the plurality of execution stages (¶0028).

As to claim 10, Olivarez disclose a method comprising: 
receiving an instruction to be processed by an execution pipeline that includes a set of execution stages (¶0030); 
processing the instruction by the execution pipeline, wherein the processing includes sequentially processing the instruction using the set of execution stages (¶0027); and 
exchanging a set of signals with a debug system that indicates when the processing of the instruction has transitioned between execution stages of the set of execution stages (¶0028).

As to claim 13, Olivarez disclose the method of claim 10 further comprising exchanging a set of debug information associated with the instruction along a plurality of debug stages such that the set of debug information is propagated to a given debug stage of the debug stages based on the set of signals indicating that the processing of the instruction has transitioned to an execution stage of the set of execution stages that is associated with the given debug stage (¶0028).

As to claim 17, Olivarez disclose the method of claim 10 further comprising comparing a stored data value to a data value produced by the processing of the instruction (¶0041).

As to claim 18, Olivarez disclose a device comprising: 
an execution pipeline that includes a plurality of execution stages coupled sequentially (¶0030)); 
execution pipeline control logic coupled to the plurality of execution stages (¶0027); 
debug pipeline control logic coupled to the execution pipeline control logic; and a debug pipeline that includes a plurality of debug stages coupled sequentially, wherein each of the plurality of debug stages is associated with a respective execution stage of the plurality of execution stages (¶0028).

As to claim 19, Olivarez disclose the device of claim 18, wherein each of the plurality of debug stages is configured to store debug information associated with an instruction currently being executed by the respective execution stage (¶0041).

As to claim 20, Olivarez disclose the device of claim 19, wherein the execution pipeline control logic is configured to provide a set of signals to the debug pipeline control logic that indicate when processing of an instruction transitions between the plurality of execution stages (¶0028).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Olivarez (US 2014/0281735) taken in view of Swoboda (US 2013/0179701).
As to claim 15, Olivarez disclose a processing device comprising: 
an execution pipeline that includes a plurality of execution stages coupled to sequentially process an instruction (¶0016, lines 11-14); and 
execution pipeline control logic coupled to the execution pipeline and configured to couple to a debug system, wherein the execution pipeline control logic is configured to exchange a set of signals with the debug system that indicate when processing of the instruction is propagated between the plurality of execution stages (¶0028). Olivarez fails to disclose: detecting a debug tool being coupled to the debug system; and selectively providing power to the debug system based on the detecting of the debug tool being coupled to the debug system.
Swoboda discloses a method is shown for minimizing power consumption in ultra low power systems after functional debug functions are no longer required. The power source for the debug functions is segregated from the system power source thus allowing independent control of power consumption by the debug logic (¶0005). Swoboda does disclose detecting a debug tool being coupled to the debug system; and selectively providing power to the debug system based on the detecting of the debug tool being coupled to the debug system (¶0025).
It would have been obvious to one of ordinary skill in this art at the time of invention by applicant to implement powering a debug tool after the tool has been connected with Olivarez’s debug system. A person of ordinary skill in the art would have been motivated to make the modification because power would be supplied to the debug tool only when their function would be needed and reduces the need for the tool to have an independent power source (Swoboda: ¶0018 & ¶0025)

As to claim 16, Swoboda discloses the method of claim 15, wherein the detecting of the debug tool being coupled to the debug system includes detecting a clock signal provided by the debug tool (¶0025, JTAG IEEE 1149.1 has pins dedicated to test clocks).

Allowable Subject Matter
Claims 2, 3, 5-9, 11, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 2, prior art fails to disclose wherein the set of signals further indicate a result of an address comparison performed by the debug system; and the execution pipeline control logic is configured to halt execution of the instruction based on the set of signals indicating the result of the address comparison.

As to claim 3, prior art fails to disclose wherein: the execution pipeline and the execution pipeline control logic are in a first power domain; the debug system is configured to be in a second power domain that is independent of the first power domain; and the execution pipeline control logic is configured to exchange the set of signals across a boundary between the first power domain and the second power domain.

As to claim 5, prior art fails to disclose wherein: an instruction bus coupled to the execution pipeline and to the debug system, wherein the debug system includes: a register configured to store a first address; and a comparator that includes a first input coupled to the register to receive the first address, a second input coupled to the instruction bus to receive a second address, and an output coupled to the debug pipeline control logic.

As to claim 6, prior art fails to disclose wherein: comprising debug power circuitry configured to provide power to a debug power domain that includes the debug pipeline and the debug pipeline control logic.

Claims 7-9 depend from claim 6.

As to claim 11, prior art fails to disclose wherein:  the set of signals further indicate a result of an address comparison performed by the debug system, and the method further comprises halting execution of the instruction based on the set of signals.

As to claim 12, prior art fails to disclose exchanging the set of signals between a first power domain and a second power domain.

As to claim 14, prior art fails to disclose comparing a stored address with an address associated with the instruction to produce an address comparison result, wherein the set of debug information includes the address comparison result.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art Avni (US 2011/0154344) discloses controlling, by a debugger, an execution flow of a processing entity; setting, by the debugger or the processing entity, a value of a scheduler control variable accessible by the scheduler; wherein the debugger is prevented from directly controlling an execution flow of a scheduler; and determining, by the scheduler, an execution flow of the scheduler in response to a value of the scheduler control variable (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/               Primary Examiner, Art Unit 2113